DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 7/19/18. 

1.	Claims 1-20 are pending.
2.	Claims 1-20 are rejected.

Drawings
3.	The drawings filed on 7/19/18 are acceptable.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 7/19/18 and 5/21/19 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Regarding claim 19, the phrase "comprise at least one of an intermittent unique client device identifier, a permanent unique client device identifier, and a frequent unique client device identifier" renders the claim indefinite because the limitation uses the phrase “at least one of” but joins the last phrase by, “and”.  Thus the Examiner will interpret the Applicant to mean, “comprise at least one of an intermittent unique client device identifier, a permanent unique client device identifier, or” a frequent unique client device identifier". 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zafer et al., (Zafer), US PGPub. No.: 20170302553 as applied to claims above, in view of Nainar et al., (Nainar), US PGPub. No.: 20180248795.

 	As per claim 1, Zafer teaches a method comprising: 
tracking, by a network device, a plurality of attributes associated with a plurality of unique client device identifiers, (switch (network device) tracks; tracks the bindings (comprising attributes) between a user and the network (IP address, MAC address, physical port viewed as unique client device identifiers) as a user changes devices; According to some embodiments, the present system and method ties a particular anomalous traffic behavior (attributes) to a specific user/application/device, and further to particular IP/MAC addresses) (para. 134, 135, 164; Fig. 17E); 
deriving, by the network device, a training data set based on the plurality of attributes, (training data is collected via user's labelling of data; The second process is a global process that runs periodically to update a learning model (e.g., re -training the classification algorithm), as well as re-summarize past data; An example of cross network learning is to train separate classifiers for computing higher-layer bindings (comprises attributes) from the extracted features of separate customer networks) (para. 107, 112, 116); 
generating, by the network device, a plurality of clusters by inputting the derived training data set to an unsupervised machine learning mechanism, (packet broker (switch); indexes  higher-layer information about users, applications, devices, behaviors, and the like (e.g., via machine learning); The incremental process acts upon the reception of any new raw (i.e., un-summarized) feature data or any data update that causes previously indexed information to be immediately erroneous (e.g., a user changed IP address). This process runs a heuristic classification (hence, clusters) algorithm (unsupervised machine learning mechanism) to summarize the raw features. The second process is a global process that runs periodically to update a learning model (e.g., re -training the classification algorithm), as well as re-summarize past data) (para.61, 62, 107); 
receiving, by the network device, a labeling of the plurality of unique client device identifiers , (Specifically, the relationship or binding of higher-layer (label) data (e.g., users, applications, devices) to lower layer data (label) (e.g., IP and MAC addresses, ports) is computed and indexed in a database; mac addresses for programming rules into the switch) (para. 104, 135) based at least on the plurality of clusters, (packets); and via summarization and indexing processes (hence labeling)) (para. 96, 104, 111); 
 (The first outputs of the summarization and indexing processes are higher-layer inferences (hence, classifiers)) (para. 104) and 
classifying, by the network device, a new unique client device identifier, (the lower layer data includes, but is not limited to, control primitives such as ports (MAC addresses, IP addresses, an access control list (ACL), quality of service (QoS), and rate limit setting) (para. 105) based at least on the plurality of classifiers, (based on higher layer inferences method can predict performance of application, user and a device (thus uniquely identified)) (para. 104, 105). 
	Zafer does not specifically teach a plurality of client device identifiers stored in a tracking table; client device identifiers in the tracking table; inputting the labelled tracking table to a supervised machine learning mechanism; and classifying a client device identifier in the tracking table.
	However, Nainar teaches a plurality of client device identifiers stored in a tracking table, (para. 45; Fig. 4B-4C) ; client device identifiers in the tracking table, (MAC identifiers) (para. 45, 46; Fig. 4B-4C); inputting the labelled tracking table to a supervised machine learning mechanism, (via machine learning agent (e.g., process 248) may execute in conjunction with the edge VTEP/NVE device 310a, to monitor the EVPN traffic and model the traffic for the various observed MAC addresses (comprises inputting labelled tracking); and via traffic model may be trained to predict future traffic for a given MAC address, based on the monitored traffic for the MAC address) (para. 46, 48, 57); and classifying a client device identifier in the tracking table, (classifying via timeout) (para. 51; Fig. 4C).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer and Nainar in order to determines a timeout for a particular one of the MAC addresses based on traffic predicted by the machine learning-based traffic model for the particular MAC address, (Nainar: para. 11).

 	As per claim 2, the method of claim 1, Zafer teaches wherein the network device tracking the plurality of attributes comprises the network device tracking the plurality of attributes and a plurality of statistical properties associated with the plurality of unique client device attributes, (tracks the bindings (comprising attributes) between a user and the network (IP address, MAC address, physical port viewed as unique client device identifiers) as a user changes devices; the relationship or binding (comprising attributes) of higher-layer (label) data (e.g., users, applications, devices) to lower layer data (label) (e.g., IP and MAC addresses (unique identifiers), ports) is computed and indexed) in a database (viewed as statistical property); mac addresses for programming rules into the switch) (para. 104, 134, 135). 

 	As per claim 5, the method of claim 1, Zafer teaches further comprising the network device dynamically classifying the new unique client device identifier, (para. 134, 135, 164; Fig. 17E);   responsive to the new unique client device identifier being received at the network device, (switch required to track the user) (para. 134, 135, 164; Fig. 17E). 

(via teaching the incremental process acts upon the reception of any new raw (i.e., un-summarized) feature data or any data update (thus the process is repeated, hence, performed continuously) that causes previously indexed information to be immediately erroneous (e.g., a user changed IP address). This process runs a heuristic classification algorithm to summarize the raw features. The second process is a global process that runs periodically (thus, performed continuously) to update a learning model (e.g., re-training the classification algorithm), as well as re-summarize past data.  Thus, the references implies performing the action continuously) (para. 107). 

11.	Claims 3, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zafer et al., (Zafer), US PGPub. No.: 20170302553 as applied to claims above, in view of Nainar et al., (Nainar), US PGPub. No.: 20180248795 and further in view of Boatwright, (Boatwright), US PGPub. No.: 20180219882.

 	As per claim 3, Zafer teaches the method of claim 1, further comprising the network device generating the plurality of classifiers by inputting the labelled tracking, (The first outputs of the summarization and indexing processes are higher-layer inferences (hence, classifiers)) (para. 104) and classifying, by the network device, a new unique client device identifier, (the lower layer data includes, but is not limited to, control primitives such as ports (MAC addresses, IP addresses, an access control list (ACL), quality of service (QoS), and rate limit setting) (para. 105).
	Zafer does not specifically teach tracking table.
(Fig. 4B, 4C).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer and Nainar in order to determines a timeout for a particular one of the MAC addresses based on traffic predicted by the machine learning-based traffic model for the particular MAC address, (Nainar: para. 11).
Neither Zafer nor Nainar specifically teach inputting the tracking into a decision tree supervised machine learning mechanism. 
However, Boatwright teaches inputting the tracking into a decision tree supervised machine learning mechanism (source IP addresses for each of the incoming packets is utilized (thus, tracked) to create a decision tree; creating a classifier (mechanism as claimed) potentially comprising a decision tree or ensemble of decision trees defining a range of source IP addresses of the received (hence, tracked) plurality of communications) (para. 9, 19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer, Nainar and Boatwright such that the created classifier may be applied to an interface for a set of time and a percentage of recognized source IP addresses identified by the classifier may be tracked. If the percentage of recognized source IP addresses exceeds 99% (or any percentage value determined by the network or network administrator), the classifier may be determined as valid and applied, (Boatwright: para. 46).

(processing, memory and instructions via The network packet broker 126 (or a matrix switch, hence in communication as claimed) gathers, aggregates and filters network traffic from port mirrors, network TAPs, and probes; programmable (via instructions) switch) (para. 61, 76, 154) executable to:
continuously track a plurality of attributes associated with a plurality of unique client device identifiers received at the network device, (switch (network device) tracks; tracks the bindings (comprising attributes) between a user and the network (IP address, MAC address, physical port viewed as unique client device identifiers) as a user changes devices (thus, continuously tracked); According to some embodiments, the present system and method ties a particular anomalous traffic behavior (attributes) to a specific user/application/device, and further to particular IP/MAC addresses) (para. 134, 135, 164; Fig. 17E).
determine a statistical property of each one of the plurality of unique client device identifiers based on the plurality of attributes, (Specifically, the relationship or binding of higher-layer (label) data (e.g., users, applications, devices) to lower layer data (label) (e.g., IP and MAC addresses (unique identifiers), ports) is computed and indexed) in a database (viewed as statistical property); mac addresses for programming rules into the switch) (para. 104, 135); 
generate a data set for an unsupervised machine learning mechanism based at least on the determined statistical properties, (packet broker (switch); indexes (statistical properties) higher-layer information about users, applications, devices, behaviors, and the like (e.g., via machine learning); The incremental process acts upon the reception of any new raw (i.e., un-summarized) feature data or any data update that causes previously indexed information to be immediately erroneous (e.g., a user changed IP address). This process runs a heuristic classification (hence, clusters) algorithm (unsupervised machine learning mechanism) to summarize the raw features. The second process is a global process that runs periodically to update a learning model (e.g., re -training the classification algorithm), as well as re-summarize past data) (para.61, 62, 107); 
receive a label for each one of the plurality of unique client device identifiers , (Specifically, the relationship or binding of higher-layer (label) data (e.g., users, applications, devices) to lower layer data (label) (e.g., IP and MAC addresses, ports) is computed and indexed in a database; mac addresses for programming rules into the switch) (para. 104, 135) based at least on a plurality of clusters ((packets); and via summarization and indexing processes (hence labeling)) (para. 96, 104, 111); determined by the unsupervised machine learning mechanism, (the machine learning at the manager can identify that the presence of certain packets (e.g., HTTP error packets) indicating certain types of errors)(para. 110, 111).
Zafer does not specifically teach identifiers stored in a tracking table.
However, Nainar teaches identifiers stored in a tracking table, (Fig. 4B, 4C).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer and Nainar in order to determines a timeout for a particular one of the (Nainar: para. 11).
Neither Zafer nor Nainar specifically teach generate a decision tree classifier for the plurality of unique client device identifiers using a decision tree machine learning mechanism and based on the received labels and the determined statistical properties; and classify a new unique device identifier received at the network device using the decision tree classifier. 
However, Boatwright teaches generate a decision tree classifier for the plurality of unique client device identifiers using a decision tree machine learning mechanism and based on the received labels and the determined statistical properties (aggregate (statistical/arithmetic property) a plurality of source Internet Protocol (IP) addresses) (para. 9, 19); and classify a new unique device identifier received at the network device using the decision tree classifier, (apply the particular source IP address to the decision tree of the classifier to determine if the particular source IP address is within the range (thus classified) of source IP)(para. 9).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer, Nainar and Boatwright such that the created classifier may be applied to an interface for a set of time and a percentage of recognized source IP addresses identified by the classifier may be tracked. If the percentage of recognized source IP addresses exceeds 99% (or any percentage value determined by the network or network administrator), the classifier may be determined as valid and applied, (Boatwright: para. 46).

 	As per claim 9, the network device of claim 8, Zafer teaches wherein the network device to classify the new unique device identifier further comprises the network device to: track a plurality of attributes associated with the new unique device identifier, (tracks the bindings (comprising attributes) between a user and the network (IP address, MAC address, physical port viewed as unique client device identifiers) as a user changes devices; According to some embodiments, the present system and method ties a particular anomalous traffic behavior (attributes) to a specific user/application/device, and further to particular IP/MAC addresses) (para. 134, 135, 164; Fig. 17E); determine a statistical property of the new unique device identifier based on the plurality of attributes associated with the new unique device identifier (Specifically, the relationship or binding of higher-layer (label) data (e.g., users, applications, devices) to lower layer data (label) (e.g., IP and MAC addresses (unique identifiers), ports) is computed and indexed) in a database (viewed as statistical property); mac addresses for programming rules into the switch) (para. 104, 135); 
Neither Zafer nor Nainar specifically teach classify the new unique device by inputting the statistical property into the decision tree machine learning mechanism.
However, Boatwright teaches classify the new unique device by inputting the statistical property into the decision tree machine learning mechanism, (processing device to aggregate (statistical property) a plurality of source Internet Protocol (IP) addresses included in a plurality of communications received at an interface device to a network, create a classifier potentially comprising a decision tree or ensemble of decision trees defining a range of source IP addresses of the received plurality of communications, and receive a suspect communication comprising a particular source IP address) (para. 9).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer, Nainar and Boatwright such that the created classifier may be applied to an interface for a set of time and a percentage of recognized source IP addresses identified by the classifier may be tracked. If the percentage of recognized source IP addresses exceeds 99% (or any percentage value determined by the network or network administrator), the classifier may be determined as valid and applied, (Boatwright: para. 46).
 
 	As per claim 10, the network device of claim 8, Zafer teaches wherein the network device is a switching device, (para. 61, 104, 135). 

 	As per claim 11, the network device of claim 8, Zafer teaches wherein the plurality of unique client device identifiers comprises a plurality of media access control (MAC) addresses, (para. 134, 135). 

 	As per claim 13, the network device of claim 8, 
Zafer does not specifically teach wherein the statistical property comprises an amount of unique client device identifier deletes and age-outs. 
(wherein age-outs are equated to timeout) (para. 48).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer and Nainar in order to determines a timeout for a particular one of the MAC addresses based on traffic predicted by the machine learning-based traffic model for the particular MAC address, (Nainar: para. 11).

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zafer et al., (Zafer), US PGPub. No.: 20170302553 as applied to claims above, in view of Nainar et al., (Nainar), US PGPub. No.: 20180248795 and further in view of Mestanov et al., (Mestanov), US PGPub. No.: 20170171737.

 	As per claim 4, the method of claim 1, Zafer teaches further comprising the network device classifying the new unique client device identifier, (para. 134, 135, 164; Fig. 17E);   
Neither Zafer nor Nainar specifically teach classifying the identifier as frequent, permanent, or intermittent. 
However, Mestanov teaches classifying the identifier as frequent, permanent, or intermittent, (para. 34).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring (Mestanov: para. 9, 21).

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zafer et al., (Zafer), US PGPub. No.: 20170302553 as applied to claims above, in view of Nainar et al., (Nainar), US PGPub. No.: 20180248795 and further in view of Kim, (Kim), US PGPub. No.: 20130212213.

 	As per claim 7, the method of claim 1, Zafer teaches further comprising determining a load of a client device having the new unique client device identifier on a network of the network device, (para. 104, 105). Zafer teaches new unique client device identifier, (para. 104, 105).
Neither Zafer nor Nainar specifically teach determining a load of a client device based on the classification of the client device identifier. 
However, Kim teaches determining a load of a client device based on the classification of the client device identifier, (client devices (e.g., the one or more of the client devices classified into the low-speed group), the overall amount of data traffic from server to the client devices may be reduced, and thus the overall load of the server and/or the overall network load between the server and the client devices may be reduced) (para. 34)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer, Nainar and Kim such that when assigning the at least some of the common data to client devices classified into first group, server 100 may consider a data reception capability of each of client devices, (Kim: para. 26).

14.	Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zafer et al., (Zafer), US PGPub. No.: 20170302553 as applied to claims above, in view of Nainar et al., (Nainar), US PGPub. No.: 20180248795 and further in view of Boatwright, (Boatwright), US PGPub. No.: 20180219882 and further in view of Zhao et al., (Zhao), US PGPub. No.: 20190253309.

	 As per claim 12, the network device of claim 8, 
Neither Zafer, Nainar nor Boatwright wherein the statistical property comprises a unique client device identifier uptime.
However, Zhao teaches statistical property comprises a unique client device identifier uptime, (para. 52).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer, Nainar, Boatwright and Zhao such that existing two-way routing protection exist, in which an active network element has a single standby network (Zhao: para. 35).

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zafer et al., (Zafer), US PGPub. No.: 20170302553 as applied to claims above, in view of Nainar et al., (Nainar), US PGPub. No.: 20180248795 and further in view of Boatwright, (Boatwright), US PGPub. No.: 20180219882 and further in view of Srinivasan, (Srinivasan), US PGPub. No.: 20090296727.

 	As per claim 14, the network device of claim 8, 
Neither Zafer, Nainar nor Boatwright specifically teaches wherein the statistical property comprises an amount of unique client device moves. 
However, Srinivasan teaches wherein the statistical property comprises an amount of unique client device moves, (abstract; para. 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer, Nainar, Boatwright and Srinivasan such that since not all source MAC address moves are for unexpected reasons, the source MAC address move detection algorithm is not performed until a certain threshold of source MAC address moves are met over a given time interval (e.g., five source address MAC moves in a period of time of 5 seconds), (Srinivasan: para. 8).

s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zafer et al., (Zafer), US PGPub. No.: 20170302553 as applied to claims above, in view of Boatwright, (Boatwright), US PGPub. No.: 20180219882.

 	As per claim 15, Zafer teaches a non-transitory computer-readable medium storing instructions executable by the processing resource, (para. 14, 47) to: 
determine a plurality of attributes and a plurality of statistical properties, , (Specifically, the relationship or binding (attributes) of higher-layer (label) data (e.g., users, applications, devices) to lower layer data (label) (e.g., IP and MAC addresses (hence determined), ports) is computed and indexed (statistical properties)) in a database (viewed as statistical property); mac addresses for programming rules into the switch) (para. 104, 135);  associated with each one of a plurality of unique client device identifiers received at a switching device, (MAC addresses (unique client identifiers) are indexed) (104, 135); 
generate a data set based of the plurality of attributes and the plurality of statistical properties, (the binding (attributes) of higher-layer (label) data (e.g., users, applications, devices) to lower layer data (label) (e.g., IP and MAC addresses (unique identifiers), ports) is computed (data set generated) and indexed (statistical properties) in a database (viewed as statistical property); mac addresses for programming rules into the switch) (para. 104, 135); 
cluster, into a plurality of clusters, the generated data set using an unsupervised machine learning mechanism, (indexes higher-layer information about users, applications, devices, behaviors, and the like (thus cluster, e.g., via machine learning viewed as unsupervised); The incremental process acts upon the reception of any new raw (thus, comprising computed data sets generated) feature data or any data update that causes previously indexed information to be immediately erroneous (e.g., a user changed IP address). This process runs a heuristic classification (hence, clusters) algorithm (unsupervised machine learning mechanism) to summarize the raw features. The second process is a global process that runs periodically to update a learning model (e.g., re -training the classification algorithm), as well as re-summarize past data) (para.61, 62, 107); 
create a classifier for each of the plurality of clusters using a supervised machine learning mechanism, (training data is collected via user's labelling (via classifier) of data; The second process is a global process that runs periodically to update a learning model (e.g., re-training (viewed as supervised learning) the classification algorithm), as well as re-summarize past data; An example of cross network learning is to train separate classifiers for computing higher-layer bindings (comprises attributes) from the extracted features of separate customer networks) (para. 107, 112, 116); and based on labels received by the switching device for each one of the plurality of unique client device identifiers, (Specifically, the relationship or binding of higher-layer (label) data (e.g., users, applications, devices) to lower layer data (label) (e.g., IP and MAC addresses, ports) is computed and indexed in a database; mac addresses for programming rules into the switch) (para. 104, 135); and 
dynamically classify new unique client device identifiers continuously received at the switching device, (switch (network device) tracks; tracks the bindings between a user and the network (IP address, MAC address, physical port (viewed as unique client device identifiers) as a user changes devices (thus, dynamically classified) (para. 134, 135, 164; Fig. 17E).  
Zafer does not specifically teach dynamically classify identifiers using the created classifiers.
However, Boatwright teaches dynamically classify identifiers using the created classifiers, (dynamically classify identifiers using the created classifiers; by recognizing via each interface to the network may include a classifier that defines or describes source IP addresses that are recognized by the interface as a valid source IP address, (para. 18).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer and Boatwright such the source IP addresses for each of the incoming packets is utilized to create a decision tree that defines ranges of received IP source addresses at that interface, (Boatwright: para. 19).

 	As per claim 16, the medium of claim 15, Zafer teaches further comprising the instructions executable, (para. 14, 47) to create the classifier for each of the plurality of clusters using (training data is collected via user's labelling (via classifier) of data; The second process is a global process that runs periodically to update a learning model (e.g., re-training (viewed as supervised learning) the classification algorithm), as well as re-summarize past data; An example of cross network learning is to train separate classifiers for computing higher-layer bindings (comprises attributes) from the extracted features of separate customer networks) (para. 107, 112, 116); create the classifier (create a classifier for each of the plurality of clusters using a supervised machine learning mechanism, (training data is collected via user's labelling (via classifier) of data; The second process is a global process that runs periodically to update a learning model (e.g., re-training (viewed as supervised learning) the classification algorithm), as well as re-summarize past data) (para. 107, 112)
Zafer does not specifically teach create the classifier using a decision tree machine learning mechanism. 
However, Boatwright teaches create the classifier using a decision tree machine learning mechanism, (para. 9, 19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer and Boatwright such the source IP addresses for each of the incoming packets is utilized to create a decision tree that defines ranges of received IP source addresses at that interface, (Boatwright: para. 19).

 	As per claim 20, the medium of claim 15, Zafer teaches further comprising instructions executable to make network traffic determinations based on the dynamic classifications, (para. 145).

17.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zafer et al., (Zafer), US PGPub. No.: 20170302553 as applied to claims above, in view of .

 	As per claim 17, the medium of claim 15, Zafer teaches further comprising the instructions executable to cluster the generated data set, (para.61, 62, 104, 107).
Neither Zafer nor Boatwright specifically teaches cluster using a K-Means clustering unsupervised machine learning mechanism. 
However, Nash teaches cluster using a K-Means clustering unsupervised machine learning mechanism, (para. 181).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer, Boatwright and Nash such that a characteristic of the mobile device is determined based on the geographic position patterns. In one or more embodiments, the characteristic may correspond to a behavior of a user of the mobile device. Specific characteristics may be of relevance from a retail perspective for segmenting customers (e.g., to determine which customers to target with which promotions)), (Nash: para. 179-180).

18.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zafer et al., (Zafer), US PGPub. No.: 20170302553 as applied to claims above, in view of Boatwright, (Boatwright), US PGPub. No.: 20180219882 and further in view of Ahire, (Ahire), US Patent No.: 9697248.

As per claim 18, the medium of claim 15, Zafer teaches wherein the instructions executable to generate the data set (para.61, 62, 104, 107).
Neither Zafer nor Boatwright specifically teach instructions executable to clean the data set, assign a training subset of the data set, and assign a testing subset of the data set. 
However, Ahire teaches teach instructions executable, (col. 5, lines 40-45) to clean the data set, (col. 5, lines 10-14); assign a training subset of the data set, (col. 7, lines 7-8) and assign a testing subset of the data set, (col. 9, lines 2-6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer, Boatwright and Ahire such that to reduce variability, multiple rounds of cross validation, i.e. k-fold are performed using different partitions, and the validation results are averaged over the rounds.), (Ahire: col. 7, lines 59-61).

19.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zafer et al., (Zafer), US PGPub. No.: 20170302553 as applied to claims above, in view of Boatwright, (Boatwright), US PGPub. No.: 20180219882 and further in view of Mestanov et al., (Mestanov), US PGPub. No.: 20170171737.

 	As per claim 19, the medium of claim 15, 
Neither Zafer nor Boatwright specifically teaches wherein the created classifiers comprise at least one of an intermittent unique client device identifier, a permanent unique client device identifier, and a frequent unique client device identifier.
(para. 34).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the tracking/monitoring teachings of Zafer, Boatwright and Mestanov in order to use permanent MAC address in order to enable smart network functionality, (Mestanov: para. 34).

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Bare, US Patent 6556541, Abstract..  See form 892.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        11/16/21